                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 Jennifer Bidou,                        )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:20-cv-00163-MOC
                                        )
                   vs.                  )
                                        )
 Andrew M. Saul,                        )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 28, 2021 Order.

                                               April 28, 2021
